Exhibit 10.2

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is entered into as of May 3, 2011 by
and among Natural Gas Partners VIII, L.P., a Delaware limited partnership (“NGP
VIII”), and Eagle Rock Energy Partners, L.P., a Delaware limited partnership
(the “Partnership” and collectively, with NGP VIII and any other NGP VIII Party,
the “Parties”).   Certain capitalized and other terms used in this Agreement are
defined on Schedule A hereto.

 

WHEREAS, the Parties, along with certain other Persons, have entered into that
certain Membership Interest Contribution Agreement dated as of April 12, 2011
(“Contribution Agreement”) pursuant to which the Partnership has issued on the
date hereof 28,316,231 Common Units (the “Issued Securities”) to NGP VIII; and

 

WHEREAS, the Parties’ entering into this Agreement is a condition to the
Partnership’s obligation to consummate the transactions contemplated by the
Contribution Agreement;

 

NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:

 

SECTION 1.                            VOTING PROVISIONS

 

Section 1.1                                      Voting of Partnership
Securities.  The Parties acknowledge and agree that the power of attorney and
proxy granted in Section 1.5 hereof shall be used to vote all Subject Securities
Beneficially Owned by any NGP VIII Party for, against or to abstain (or consent)
on all matters submitted to a vote of Voting Securities, either (a) in the case
of a vote on a matter at a unitholders meeting, in the same proportion as the
votes are cast by holders of all Other Voting Securities on such matter at such
meeting “for”, “against” or “abstain” (provided, that if, for purposes of such
matter, (1) “broker non-votes” have the effect of votes against such matter,
such “broker non-votes” shall be considered votes against such matter for
purposes of this Section 1.1 or (2) “broker non-votes” have the effect of
abstentions but do not also have the effect of votes against such matter, such
“broker non-votes” shall be considered abstentions for purposes of this Section
1.1) in relation to the total number of Other Voting Securities that are
entitled to vote on such matter and (b) in the case of written consents, so that
the percentage of Subject Securities Beneficially Owned by the NGP VIII Parties
consented to on any matter equals the percentage of all Other Voting Securities
entitled to consent on such matter so consented as of the date of such
consent.   Notwithstanding anything to the contrary in the foregoing, this
Section 1.1 shall not apply to (A) any vote contemplated by the following
provisions of the Partnership Agreement:  (i) the first sentence of Section
11.2, (ii) Section 13.3(d) and (iii) Section 13.3(e) and (B) any vote to the
extent that pursuant to the Partnership Agreement the NGP VIII Parties are not
entitled to vote on such matter ((A) and (B) collectively, the “Reserved
Matters”).

 

Section 1.2                                      Presence at Meetings.  To the
extent that the power of attorney and proxy granted in Section 1.5 hereof does
not accomplish such presence (provided that the Partnership will use
commercially reasonable efforts to cause such power of attorney and proxy to
accomplish such presence), at the written request of the Partnership given with
reasonable (but no less than five Business Days) notice, the NGP VIII Parties
shall cause any Subject Securities

 

--------------------------------------------------------------------------------


 

Beneficially Owned by the NGP VIII Parties not otherwise required to be present
at a unitholders meeting for purposes of voting for, against or to abstain in
respect of a particular matter in compliance with Section 1.1 (because they
represent the proportional allocation to Other Voting Securities not represented
at the meeting) to be present for purposes of calculating a quorum at such
meeting. Notwithstanding anything to the contrary in the foregoing, this Section
1.2 shall not apply to the Reserved Matters.

 

Section 1.3                                      Transfer of Voting
Restrictions.  The NGP VIII Parties agree that they will not Transfer any
Subject Securities to any Affiliate unless and until such transferee has agreed
in writing to be bound by this Agreement by execution of a Joinder Agreement
(which such execution shall be deemed, for all purposes, to be the execution of
this Agreement), with such transferee being deemed to be an NGP VIII Party for
purposes of this Agreement. Notwithstanding anything to the contrary in this
Agreement other than Section 3.8, this Agreement does not restrict the ability
of any NGP VIII Party to Transfer any Subject Securities to any non-Affiliate at
any time or from time to time, and no such non-Affiliate transferee (and no
Subject Securities Transferred to any non-Affiliate provided that following such
Transfer no NGP VIII Party Beneficially Owns such Subject Securities) will be
bound by this Agreement.

 

Section 1.4                                      Legends.  The NGP VIII Parties
agree that stop transfer instructions reflecting the terms of this Agreement
will be given to the Partnership’s transfer agent with respect to the Subject
Securities and that there will be placed on the certificates representing all
Subject Securities an appropriate legend to ensure compliance with the terms of
this Agreement.  The Partnership agrees to cause such instructions and legends
to be removed with respect to any Subject Securities no more than one Business
Day after the later of (a) the time this Agreement no longer applies to such
Subject Securities and (b) the date that the relevant NGP VIII Party requests
such removal by notice pursuant to this Agreement.

 

Section 1.5                                      Proxy.  Each of the NGP VIII
Parties hereby revokes any and all previous proxies granted with respect to the
Subject Securities. By entering into this Agreement, each of the NGP VIII
Parties hereby grants a power-of-attorney and proxy appointing the General
Partner (to be exercised by the Chief Executive Officer, the Chief Financial
Officer, the General Counsel and the Corporate Secretary (or any of them
individually) of the general partner of the General Partner), with full power of
substitution, as such NGP VIII Party’s attorney-in-fact and proxy, for and in
such NGP VIII Party’s name, to be counted as present and to vote, to execute
written consents or otherwise to act on behalf of such NGP VIII Party with
respect to the Subject Securities in compliance with the obligations of the NGP
VIII Parties pursuant to Section 1.1 and 1.2 (subject to the exclusions in
Sections 1.1 and 1.2 with respect to the Reserved Matters).  The
power-of-attorney and proxy granted by the NGP VIII Parties pursuant to this
Section 1.5 is irrevocable, is coupled with an interest, shall survive and not
be affected by the subsequent bankruptcy, dissolution or other similar event
with respect to the principal, and is granted in order to secure the NGP VIII
Parties’ performance under this Agreement and also in consideration of the
Partnership entering into this Agreement and the Contribution Agreement. The
power-of-attorney and proxy granted by each of the NGP VIII Parties continues
for the term of this Agreement and shall be automatically revoked (a) upon
termination of this Agreement in accordance with its terms and (b) with respect
to any Subject Securities, upon Transfer of such Subject Securities to a
non-Affiliate of the NGP VIII Parties provided that following such Transfer no
NGP VIII Party Beneficially Owns such Subject Securities. The NGP VIII Parties

 

2

--------------------------------------------------------------------------------


 

agree not to attempt to revoke, frustrate the exercise of, or challenge the
validity of, the irrevocable proxy granted pursuant to this Section 1.5.

 

SECTION 2.                            REPRESENTATIONS AND WARRANTIES

 

Section 2.1                                      Representations and Warranties
of the Partnership.  The Partnership represents and warrants to the NGP VIII
Parties that (a) the Partnership is a partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the limited partnership power and authority to enter into this Agreement and to
carry out its obligations hereunder, (b) the execution and delivery of this
Agreement by the Partnership and the consummation by the Partnership of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Partnership and (c) this Agreement has been
duly executed and delivered by the Partnership and constitutes a valid and
binding obligation of the Partnership, and is enforceable against the
Partnership in accordance with its terms.

 

Section 2.2                                      Representations and Warranties
of the NGP VIII Parties.  Each NGP VIII Party represents and warrants to the
Partnership that (a) with respect to each NGP VIII Party that is not a natural
person, such NGP VIII Party is an entity duly organized, validly existing and in
good standing under the laws of its state of formation and has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder, (b) the execution and delivery of this Agreement by each of the NGP
VIII Parties and the consummation thereby of the transactions contemplated
hereby have been duly authorized by all necessary action on its part and no
other proceedings on its part are necessary to authorize this Agreement or any
of the transactions contemplated hereby and (c) this Agreement has been duly
executed and delivered by each of the NGP VIII Parties and constitutes a valid
and binding obligation of each of them, and is enforceable against each of them
in accordance with its terms.

 

SECTION 3.                            MISCELLANEOUS

 

Section 3.1                                      Term.  This Agreement shall
terminate upon the occurrence of both of the following:  (A) the date on which
the NGP Entities collectively Beneficially Own (inclusive of any Voting
Securities issuable upon exercise of any Warrants Beneficially Owned by the NGP
Entities) less than 25% of the Outstanding Voting Securities (inclusive of any
Voting Securities issuable upon exercise of any Warrants Beneficially Owned by
the NGP Entities) and (B) the delivery by the NGP VIII Parties to the
Partnership of a notice as to the occurrence of such event and the resulting
termination of this Agreement.  This Agreement shall also terminate immediately
if the definition of “Outstanding” contained in the Partnership Agreement is
amended in a manner adverse to the NGP Entities in any material respect.

 

Section 3.2                                      Notices.  Any notice,
communication, request, instruction or other document required or permitted
hereunder shall be given in writing and delivered in person or sent by United
States mail (postage prepaid, return receipt requested) or facsimile to the
applicable addresses set forth below.  Any such notice shall be effective upon
receipt only if received during normal business hours or, if not received during
normal business hours, on the next Business Day.

 

3

--------------------------------------------------------------------------------


 

The Partnership:

 

Eagle Rock Energy Partners, L.P.

 

 

Attention:  Charles C. Boettcher

 

 

Senior Vice President and General Counsel

 

 

Eagle Rock Energy G&P, LLC

 

 

(general partner of the general partner of

 

 

Eagle Rock Energy Partners, L.P.)

 

 

1415 Louisiana Street, Suite 2700

 

 

Houston, Texas  77002

 

 

Phone:  (281) 408-1260

 

 

Fax:      (281) 715-4142

 

 

 

The NGP VIII Parties:

 

c/o Natural Gas Partners

 

 

Attention: Christopher Ray

 

 

125 E. John Carpenter Fwy., Suite 600

 

 

Irving, Texas 75062

 

 

Phone: (972) 432-1444

 

 

Fax: (972) 432-1441

 

Each Party may, by written notice so delivered, change its address for notice
purposes hereunder.

 

Section 3.3                                      Amendments; No Waivers.

 

(a)                                  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by all Parties, or in the case of a waiver,
by the Party against whom the waiver is to be effective.

 

(b)                                 No failure or delay by any Party hereto in
the exercise of any right hereunder shall impair such right or be construed as a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.  All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

Section 3.4                                      Successors.  All covenants and
other agreements contained in this Agreement by or on behalf of any of the
Parties bind and inure to the benefit of their respective successors whether so
expressed or not.

 

Section 3.5                                      Severability.  Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 3.6                                      Counterparts.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original but all of which together shall constitute one

 

4

--------------------------------------------------------------------------------


 

instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the Parties hereto.

 

Section 3.7                                      Specific Performance.  The
Parties each acknowledge and agree, and agree not to assert otherwise in any
proceeding, that a breach or threatened breach of any of the provisions of this
Agreement by a Party will cause irreparable injury to the other Parties to this
Agreement for which remedies at law would be inadequate and, in recognition of
that fact, agrees that, in the event of a breach or threatened breach by any of
them of the provisions of this Agreement, in addition to any remedies at law,
the aggrieved Party, without posting any bond and without any showing of
irreparable injury, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available.  The
provisions of this Section 3.7 are without prejudice to any other rights that
the Parties hereto may have for any breach of this Agreement.  The Parties
further agree not to assert in any proceeding that grounds for any equitable
relief are not satisfied.

 

Section 3.8                                      Protections and Benefits of
Agreement.  None of the NGP VIII Parties shall take any knowing or intentional
action to deprive the Partnership of the benefits and protections afforded by
this Agreement, including without limitation selling any of the Subject
Securities to a Person that is not an Affiliate of the NGP VIII Parties with an
agreement or understanding that such Subject Securities will be re-purchased by
the NGP VIII Parties or any of their Affiliates free and clear of any
restrictions contained in this Agreement or with an agreement or understanding
to vote such Subject Securities in a manner directed by the NGP VIII Parties.

 

Section 3.9                                      Governing Law.  This Agreement
shall be construed and enforced in accordance with, and the rights of the
Parties shall be governed by, the laws of the State of Delaware, without regard
to the conflict of law principles thereof.  Any suit, action or proceeding
arising out of or relating to this Agreement shall only be instituted in the
Delaware Chancery Court, and if such court should decline jurisdiction, then in
the Federal courts within the State of Delaware.  Each Party agrees to personal
jurisdiction in any action brought in any court within the State of Delaware
having subject matter jurisdiction over the matters arising under this
Agreement.  Each Party waives any objection which it may have now or hereafter
to the laying of the venue of such action or proceeding and irrevocably submits
to the jurisdiction of any such court in any such suit, action or proceeding. 
The Parties unconditionally waive any right to trial by jury in any such suit,
action or proceeding.

 

*    *    *    *    *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first referred to above.

 

 

 

NATURAL GAS PARTNERS VIII, L.P.

 

 

 

By:

G.F.W. Energy VIII, L.P.,

 

 

its general partner

 

 

 

 

 

By:

GFW VIII, L.L.C.,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

 

 

Name: Kenneth A. Hersh

 

 

 

Title:  Authorized Member

 

 

 

 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

 

 

By:

Eagle Rock Energy GP, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Eagle Rock Energy G&P, LLC.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

 

Name: Joseph A. Mills

 

 

 

Title:  Chief Executive Officer

 

[Signature page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

DEFINED TERMS

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Beneficially Own” or “Beneficial Ownership” with respect to any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided
that, for purposes of Section 3, the NGP VIII Parties and the NGP Entities shall
be deemed to Beneficially Own any Voting Securities that such Persons have the
enforceable right to acquire “beneficial ownership” thereof irrespective of when
such right may be exercised.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or Houston, Texas are required or
authorized to be closed.

 

“Common Unit” shall have the meaning assigned to such term in the Partnership
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Joinder Agreement” means a Joinder Agreement in the form attached hereto as
Schedule B.

 

“General Partner” means Eagle Rock Energy GP, L.P., a Delaware limited
partnership and the general partner of the Partnership.

 

“NGP Entities” means, collectively, (a) the NGP VIII Parties, (b) all other NGP
Parties (as defined in the Partnership Agreement) and (c) NGP Income
Co-Investment Fund II L.P. (regardless of whether such fund constitutes an NGP
VIII Party or an NGP Party).

 

“NGP VIII Parties” means NGP VIII and each Person that executed a Joinder
Agreement.

 

“Other Voting Securities” means all Voting Securities other than the Subject
Securities that are, for purposes of the applicable vote or on the relevant date
of determination (as the case may be), Outstanding.

 

Schedule A

 

--------------------------------------------------------------------------------


 

“Outstanding” shall have the meaning assigned to such term in the Partnership
Agreement.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, as may be amended from time to time.

 

“Person” shall mean any individual, partnership (limited or general), joint
venture, limited liability company, corporation, association, business entity,
trust, business trust, unincorporated organization, government or department or
agency of a government.

 

“Subject Securities” means (a) the Issued Securities; (b) any Voting Securities
into which any Subject Securities are exchanged or converted into, whether
pursuant to a unit split, unit distribution, reorganization, recapitalization,
merger, share exchange, amalgamation or other similar transaction and (c) any
Voting Securities distributed to the NGP VIII Parties as a distribution on any
Subject Securities.

 

 “Transfer” shall mean any sale, exchange, transfer or other disposition, and
“to Transfer” shall mean to sell, exchange, transfer or otherwise dispose of. 
For purposes of the first sentence of Section 1.3, “Transfer” shall include any
pledge or encumbrance and “to Transfer” shall include to pledge or encumber.

 

“Voting Securities” shall mean the Common Units and, with respect to a
particular matter to be voted upon, any other limited partner interest in the
Partnership that is entitled to vote with the Common Units in respect of such
matter.

 

“Warrants” shall mean the warrants to purchase Common Units issued pursuant to
that certain Warrant Agreement dated as of June 3, 2010 between the Partnership
and American Stock Transfer & Trust Company, LLC.

 

--------------------------------------------------------------------------------


 

Schedule B

 

JOINDER AGREEMENT

 

WHEREAS, Natural Gas Partners VIII, L.P., a Delaware limited partnership (“NGP
VIII”), Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”) and any other NGP VIII Party heretofore executed and delivered a
Voting Agreement (“Voting Agreement”), dated as of May 3, 2011; and

 

WHEREAS, each NGP VIII Party has agreed that it will not Transfer any Subject
Securities to any Affiliate unless and until such transferee has agreed in
writing to be bound by the Voting Agreement by execution of a Joinder Agreement
(which such execution shall be deemed, for all purposes, to be the execution of
the Voting Agreement), with such transferee being deemed to be an NGP VIII Party
for purposes of the Voting Agreement;

 

WHEREAS, an NGP VIII Party desires to Transfer Subject Securities to the Person
named on the signature page hereto (the “Transferee”);

 

WHEREAS, the Transferee acknowledges that such Subject Securities are subject to
the terms of the Voting Agreement, including the proxy granted thereunder; and

 

WHEREAS, the Transferee desires to be bound by the terms of the Voting Agreement
as an NGP VIII Party.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Voting Agreement.

 

NOW, THEREFORE, the Transferee hereby agrees for the benefit of the Partnership,
as follows:

 

1.                                       Joinder.  The Transferee hereby
acknowledges that it has received and reviewed a copy of the Voting Agreement
and all other documents it deems fit to enter into this Joinder Agreement (the
“Joinder Agreement”), and acknowledges and agrees (i) to join and become a party
to the Voting Agreement by execution of this Joinder Agreement; (ii) to be bound
by all covenants, agreements, representations, warranties, indemnities and
acknowledgments attributable to the NGP VIII Parties as if made by, and with
respect to, such Transferee; (iii) to perform all obligations and duties
required and be entitled to all the benefits of the NGP VIII Parties under the
Voting Agreement; and (iv) that any Subject Securities Beneficially Owned by the
Transferee shall be subject to the terms and conditions of the Voting Agreement,
including the proxy granted thereunder.

 

2.                                       Representations and Warranties and
Agreements of the Transferee.  Each of the undersigned hereby represents and
warrants to and agrees with the Partnership that it has all requisite power and
authority to execute, deliver and perform its obligations under this Joinder
Agreement and to consummate the transaction contemplated hereby and that when
this Joinder Agreement is executed and delivered, it will constitute a valid and
legally binding agreement enforceable against the Transferee in accordance with
its terms.

 

Schedule B

 

--------------------------------------------------------------------------------


 

Schedule B

 

3.                                       Counterparts.  This Joinder Agreement
may be signed in one or more counterparts (which may be delivered in original
form or via facsimile), each of which shall constitute an original when so
executed and all of which together shall constitute one and the same agreement.

 

4.                                       Amendments.  No amendment or waiver of
any provision of this Joinder Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Transferee and the Partnership.

 

5.                                       Headings.  The section headings used
herein are for convenience only and shall not affect the construction hereof.

 

6.                                       Governing Law.  This Joinder Agreement
shall be construed and enforced in accordance with, and the rights of the
Parties shall be governed by, the laws of the State of Delaware, without regard
to the conflict of law principles thereof.  Any suit, action or proceeding
arising out of or relating to this Joinder Agreement shall only be instituted in
the Delaware Chancery Court, and if such court should decline jurisdiction, then
in the Federal courts within the State of Delaware.  Each party agrees to the
personal jurisdiction in any action brought in any court within the State of
Delaware having subject matter jurisdiction over the matters arising under this
Joinder Agreement.  Each party waives any objection which it may have now or
hereafter to the laying of the venue of such action or proceeding and
irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding.  The parties unconditionally waive any right to trial by
jury in any such suit, action or proceeding.

 

Schedule B

 

--------------------------------------------------------------------------------


 

Schedule B

 

IN WITNESS WHEREOF, the undersigned has executed this agreement as of the date
first written above.

 

 

 

TRANSFEREE:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Accepted and Acknowledged:

 

 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

 

 

 

 

By:

Eagle Rock Energy GP, L.P., its general partner

 

 

 

 

 

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Schedule B

 

--------------------------------------------------------------------------------